In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00123-CV
                                                ______________________________
 
 
 
                                                                        IN
RE:
MICHAEL
KENNEDY
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
 
                                                                              
                                                                              




                                                      MEMORANDUM
OPINION
 
            Michael Kennedy filed a petition for
writ of mandamus with the Twelfth Court of Appeals.  By order of the Texas Supreme Court, that
mandamus has been transferred to this Court for decision.  
            In his petition, Kennedy asks this
Court to issue an order directing a trial court clerk and the deputy clerk of
the Twelfth Court of Appeals to file his notices of appeal and asks that the
deputy clerk to “deny not to file other motions” and to “stop using case number
12-08-00246-CR when case is 12-10-00297-CR.” 

            As best we are able to discern from
the petition, Kennedy complains that his notice of appeal in trial court cause
number 4-41298, styled Michael Kennedy v.
Texas Court of Criminal Appeals, et al., was rejected for filing in the
trial court and in the Twelfth Court of Appeals.  It also appears that Kennedy complains that a
series of motions were rejected for filing by the Tyler deputy clerk in two
specified cause numbers because it is alleged that the deputy clerk mistakenly
referenced the wrong cause number. 
Attached to Kennedy’s petition are copies of two notices of appeal of
trial court cause number 4-41298.  Also
attached is a letter from the Anderson County District Clerk indicating that
this matter was dismissed by order of the trial court on September 28,
2010.  Finally, Kennedy has attached to
the petition a letter from the Tyler deputy clerk indicating that a mandate
issued in Kennedy’s appeal in cause number 12-08-00246-CR on April 30, 2010.  
            The mandamus jurisdiction of this
Court is limited by statute.  We have
jurisdiction to issue a writ of mandamus against “a judge of a district or
county court in the court of appeals district.” 
Tex. Gov’t Code Ann. §
22.221(b) (Vernon 2004).  As we are
sitting in the place of the Twelfth Court of Appeals, our jurisdiction in the
instant case provides us with authority to issue mandamus to a judge of a
district or county court within the territorial bounds of the Twelfth Appellate
District.
            Here, it does not appear that relief
has been sought against any individual over whom we have general mandamus
authority.  Accordingly, we have no
jurisdiction to provide the relief requested.[1]
            We deny the petition for issuance of
writ of mandamus.
 
                        
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date
Submitted:          December 1, 2010       
Date
Decided:             December 2, 2010
 
 
 
 
 




[1]Even
if we were to construe Kennedy’s petition as seeking relief against the trial
court, which has not clearly been requested, we have not been provided with a
sufficient record or argument to determine the merit of such a request.  See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).